Exhibit 10.2


 


ASSET PURCHASE AGREEMENT


This ASSET PURCHASE AGREEMENT (the "Agreement") dated as of the 26th day of
October, 2009 is entered into by and between DK Investors, Inc., a New York
corporation ("Seller") and SGK Nanostructures, Inc., a New York corporation
("Buyer").


RECITALS


WHEREAS, the Seller has historically conducted business activities in the field
of commercializing proprietary technologies and capabilities that the Seller has
developed or acquired and is seeking to develop in the field of nanotechnology
(the "Legacy Business").


WHEREAS, the Legacy Business represented all of the Seller's operations.


WHEREAS, the Seller has determined to exit all business activities related to
the Legacy Business.


WHEREAS, Seller desires to convey, sell and assign to Buyer all of Seller's
right, title and interest in and to the Legacy Business, upon the terms and
conditions contained in this Agreement.


NOW THEREFORE, in consideration of the mutual promises and other good and
valuable consideration, the sufficiency of which is hereby acknowledged, the
parties agree as follows:
 
1.             Recitals. The foregoing recitals are true and correct.
 
2.             Sale and Purchase of Assets.
 
2.1 Sale and Purchase of Assets. Subject to the terms and conditions of this
Agreement, at the Closing described in Section 6, Seller shall sell to Buyer,
and Buyer shall purchase from Seller any and all assets related to the Legacy
Business including, but not limited to the following (collectively, the
"Assets):
 
(a)     Technology related to two patent applications which are pending
 
(b)     $ 64,246.99 which represents 50% of the current Notes, accrued salary
and related expenses due to Mr. Leo
 
(c)     $ 110,000 Note payable due to Nano dynamics
 
(d)     $ 18,541.50 which represents 50% of the accrued salary due to Mr. Zucker
 
(e)     Any and all liabilities related to the business of SGK Nanostructures
 
(b)     All of the Seller's rights, title and interest in and to any agreements
related to the Intangible Assets as hereinafter defined, including but not
limited to, all existing agreements, if any, with contract manufacturers,
resellers and suppliers (the "Agreements");
 
(c)     All customer and supplier lists, copies of financial and accounting
records, credit and accounts receivable (as hereinafter defined) records,
correspondence and other similar documents and records used and/or useful in
connection with the Assets including the customer list included on Schedule
2.1(c) (collectively, the "Records"); and
 
(d)     All proceeds, rights, claims, credits, causes of action or rights of
set-off against third parties relating to the Assets, including, without
limitation, unliquidated rights under manufacturers' and vendors' warranties
(the "Claims").
 
1

--------------------------------------------------------------------------------


 
2.2 Liabilities Assumed. At the Closing, the Buyer shall assume and undertake to
perform, pay, satisfy or discharge in accordance with their terms, any debt,
loss, damage, adverse claim, liability or obligation (whether direct or
indirect, known or unknown, asserted or unasserted, absolute or contingent,
accrued or unaccrued, liquidated or unliquidated, or due or to become due, and
whether in contract, tort, strict liability or otherwise) ("Liabilities"),
including any liability for taxes of Seller relating to or otherwise in respect
of the Legacy Business or its operation on, before or after the Closing Date
(the "Assumed Liabilities"). Assumed Liabilities shall also include the
following Liabilities:
 
(a)     all Liabilities in respect of any and all products or services sold by
Seller or any of its Affiliates relating to the Legacy Business on or before the
Closing Date, including such liabilities for refunds, adjustments, allowances,
exchanges, returns, warranty, merchantability, claims for breach of contract or
in tort and other claims related to Seller's Legacy Business;
 
(b)     all Liabilities arising under or pursuant to any environmental laws, to
the extent arising out of or otherwise related to Seller's ownership or
operation of the Legacy Business;
 
(c)     all Liabilities arising out of, under or in connection with the
Agreements including a breach by or default of Seller accruing under such
Agreements on, prior to or after the Closing; and
 
(d)     all Liabilities in respect of any lawsuit, action or proceeding, pending
or threatened, or any claim arising out of, relating to or otherwise in respect
of the Assets or the Legacy Business that is asserted or brought by any person
(including any governmental authority), based on any actual or alleged civil or
criminal violation of law.


2.3 Purchase Price. The Buyer acknowledges that the pro-rata spin-off of the
Legacy Business constitutes sufficient consideration for the execution and
delivery of this Agreement.
 
3.          Representations and Warranties of Seller.
 
3.1 Organization and Good Standing. Seller is a corporation duly incorporated,
validly existing and in good standing under the laws of its jurisdiction of
formation, with full corporate power and authority to own, lease and operate its
business and properties and to carry on business in the places and in the manner
as presently conducted or proposed to be conducted. Seller is in good standing
as a foreign corporation in each jurisdiction in which the properties owned,
leased or operated, or the business conducted, by it requires such qualification
except where the failure to so qualify would not have a material adverse effect
on the Assets or consummation of the transactions contemplated hereby.
 
3.2 Authority and Enforcement. Seller has all requisite corporate power and
authority to execute and deliver this Agreement, and to consummate the
transactions contemplated hereby. Seller has taken all corporate action
necessary for the execution and delivery of this Agreement and the consummation
of the transactions contemplated hereby, and this Agreement constitutes the
valid and binding obligation of Seller, enforceable against Seller in accordance
with its terms, except as may be affected by bankruptcy, insolvency, moratoria
or other similar laws affecting the enforcement of creditors' rights generally
and subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefor may
be brought.


4.           Representations and Warranties of Buyer.


4.1 Organization and Good Standing. Buyer is a corporation duly incorporated,
validly existing and in good standing under the laws of its jurisdiction of
formation, with full corporate
 
2

--------------------------------------------------------------------------------


 
power and authority to own, lease and operate its business and properties and to
carry on business in the places and in the manner as presently conducted or
proposed to be conducted. Buyer is in good standing as a foreign corporation in
each jurisdiction in which the properties owned, leased or operated, or the
business conducted, by it requires such qualification except where the failure
to so qualify would not have a material adverse effect on the consummation of
the transactions contemplated hereby.
 
4.2 Authority and Enforcement. Buyer has all requisite corporate power and
authority to execute and deliver this Agreement, and to consummate the
transactions contemplated hereby. Buyer has taken all corporate action necessary
for the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby, and this Agreement constitutes the valid and
binding obligation of Buyer, enforceable against Buyer in accordance with its
terms, except as may be affected by bankruptcy, insolvency, moratoria or other
similar laws affecting the enforcement of creditors' rights generally and
subject to the qualification that the availability of equitable remedies is
subject to the discretion of the court before which any proceeding therefor may
be brought.
 
4.3 Information on the Company and the Legacy Business. Norman Fuchs, the
president of the Buyer was the Chairman of the Board of Directors of the Seller
March 30, 2005to August 18, 2009 and has been operating the Legacy Business
since the Company launched such business in September 18, 2003. In addition, Mr.
Fuchs has had access to such other information concerning the Legacy Business'
operations, financial condition and other matters as the Buyer deemed necessary
to enable Buyer to thoroughly investigate the Assets and all aspects of the
transaction set forth in this Agreement. Buyer has determined that the Assets
are satisfactory to Buyer in all respects and is purchasing the Assets in "as
is" condition. Buyer has and will rely solely on Buyer's own independent
investigations and inspections and Buyer has not relied and will not rely on any
representation of Seller other than as expressly set forth in this Agreement.
Buyer further acknowledges and agrees that, except for the specific
representations made by Seller in this Agreement, Seller has made no
representations, is not willing to make any representations, nor held out any
inducements to Buyer, other than those (if any) exclusively set forth in this
Agreement; and Seller is not and shall not be liable or bound in any manner by
any express or implied warranties, guaranties, statements, representations or
information pertaining to the Assets, except as may be specifically set forth in
this Agreement.


5.       Conditions to Closing.


5.1 Conditions Precedent to Buyer's Obligation to Close. The obligation of Buyer
to consummate the transactions contemplated by this Agreement is subject to
satisfaction of the following conditions on or prior to the Closing Date:
 
(a)     The representations and warranties of Seller set forth in Section 3
above shall be true and correct in all material respects at and as of the
Closing Date.
 
(b)     No action, suit, or proceeding shall be pending or threatened before any
court or quasi-judicial or administrative agency of any federal, state, local,
or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (i) prevent or
adversely affect Buyer's consummation of any of the transactions contemplated by
this Agreement or (ii) cause any of the transactions contemplated by this
Agreement to be rescinded following consummation (and no such injunction,
judgment, order, decree, ruling, or charge shall be in effect).
 
(c)      No material adverse change shall have taken place with respect to the
Assets; and

 
3

--------------------------------------------------------------------------------


 
(d)     All actions to be taken by Seller in connection with consummation of the
transactions contemplated hereby and all certificates, instruments, and other
documents required to effect the transactions contemplated hereby will be
reasonably satisfactory in form and substance to the Buyer.


5.2 Conditions Precedent to Seller's Obligation to Close. The obligation of
Seller to consummate the transactions contemplated hereby is subject to
satisfaction of the following conditions on or prior to the Closing Date:
 
(a)      The representations and warranties of Buyer set forth in Section 4
above shall be true and correct in all material respects at and as of the
Closing Date.
 
(b)      No action, suit, or proceeding shall be pending or threatened before
any court or quasi-judicial or administrative agency of any federal, state,
local, or foreign jurisdiction or before any arbitrator wherein an unfavorable
injunction, judgment, order, decree, ruling, or charge would (i) prevent or
adversely affect Buyer's consummation of any of the transactions contemplated by
this Agreement or (ii) cause any of the transactions contemplated by this
Agreement to be rescinded following consummation (and no such injunction,
judgment, order, decree, ruling, or charge shall be in effect);
 
(c)      Seller shall have obtained the approval of its Board of Directors; and
 
(d)      All actions to be taken by Buyer in connection with consummation of the
transactions contemplated hereby and all certificates, instruments, and other
documents required to effect the transactions contemplated hereby will be
reasonably satisfactory in form and substance to Seller.
 
6.  Closing; Closing Date.
 
6.1 A closing of the transactions contemplated hereby (the "Closing") will take
place at such time and place as mutually agreed upon by Seller and Buyer. The
date on which the Closing is held is referred to in this Agreement as the
"Closing Date."
 
6.2 Documents to be Delivered at the Closing. At the Closing, Seller shall
deliver, or cause to be delivered, to Buyer the following a duly executed bill
of sale, dated the Closing Date, transferring to Buyer all of Seller's right,
title and interest in and to the Assets together with possession of the Assets
together with such other certificates, documents and instruments as Buyer may
have reasonably requested in connection with the transaction contemplated
hereby.
 
7. Obligations Post-Closing. If, at any time after the Closing, the parties
shall consider or be advised that any further deeds, assignments or assurances
in law or that any other things are necessary, desirable or proper to complete
the transactions contemplated hereby in accordance with the terms of this
Agreement or to vest, perfect or confirm, of record or otherwise, the title to
any of the Assets, the parties agree that their proper officers and directors
shall execute and deliver all such proper deeds, assignments and assurances in
law and do all things necessary, desirable or proper to vest, perfect or confirm
title to such Assets and otherwise to carry out the purpose of this Agreement,
and that the proper officers and directors the parties are fully authorized to
take any and all such actions.
 
8. Indemnity by the Buyer. The Buyer agrees that it will indemnify and hold the
Seller and their respective officers, directors, employees and agents
(collectively, the "Seller Indemnitees") harmless from all Liabilities incurred
or suffered by the Seller. For this purpose, "Liabilities" incurred by the
Seller means all suits, proceedings, claims, expenses, losses, costs,
liabilities, judgments, deficiencies, assessments, actions, investigations,
penalties, fines, settlements, interest and damages (including reasonable
attorneys' fees and expenses), whether suit is instituted or not and, if
instituted, whether at any trial or appellate level, and
 
4

--------------------------------------------------------------------------------


 
whether raised by the parties hereto or a third party, incurred or suffered by
the Seller, arising from, in connection with or as a result of (a) any default
or breach in the performance of any of the covenants or agreements made by the
Buyer in this Agreement; or (b) the operation of the Assets after the Closing by
the Buyer.


9. Miscellaneous.


9.1 Expenses. Buyer and Seller shall bear their own respective expenses incurred
in connection with this Agreement and in connection with all obligations
required to be performed by each of them under this Agreement.
 
9. 2 Entire Agreement; No Waiver. This Agreement and any instruments and
agreements to be executed pursuant to this Agreement, set forth the entire
understanding of the parties hereto with respect to its subject matter, merge
and supersede all prior and contemporaneous understandings with respect to its
subject matter and may not be waived or modified, in whole or in part, except by
a writing signed by each of the parties hereto. No waiver of any provision of
this Agreement in any instance shall be deemed to be a waiver of the same or any
other provision in any other instance. Failure of any party to enforce any
provision of this Agreement shall not be construed as a waiver of its rights
under such provision.
 
9.3. Construction and Enforcement. This Agreement shall be construed in
accordance with the laws of the State of New York, without application of the
principles of conflicts of laws. If it becomes necessary for any party to
institute legal action to enforce the terms and conditions of this Agreement,
and such legal action results in a final judgment in favor of such party
("Prevailing Party"), then the party or parties against whom said final judgment
is obtained shall reimburse the Prevailing Party for all direct, indirect or
incidental expenses incurred, including, but not limited to, all attorney's
fees, court costs and other expenses incurred throughout all negotiations,
trials or appeals undertaken in order to enforce the Prevailing Party's rights
hereunder. Any suit, action or proceeding with respect to this Agreement shall
be brought in the state or federal courts located in New York County in the
State of New York. The parties hereto hereby accept the exclusive jurisdiction
and venue of those courts for the purpose of any such suit, action or
proceeding.
 
9.4 Notices. All notices and other communications under this Agreement shall be
in writing and shall be deemed given when delivered personally (including by
confirmed legible telecopier transmission) or mailed by certified mail, return
receipt requested, or by overnight mail properly receipted to the parties at the
following addresses (or to such address as a party may have specified by notice
given to the other party pursuant to this provision):


 
If to Seller:
DK Investors, Inc,
c/o Primary Capital LLC
80 Wall Street, 5th Floor
    New York, NY 10005
Attention: John Leo
Telephone No.: (212) 300-0070
Telecopy No.: (212) 400-4234
 
with a copy to (which shall not constitute notice):
 
Anslow + Jaclin LLP 195
Route 9 South

 
5

--------------------------------------------------------------------------------

 
                                                                                                                                           
Facsimile: (732) 577 1188
 
If to Buyer:                        SGK Nanostructures, Inc.
c/o Norman Fuchs
5 Flagpole Lane
East Setauket, New York 11733
 
Telephone No.: (631) 681-3771 9.5 Separability. In the event that any provision
hereof would, under applicable law, be invalid or enforceable in any respect,
such provision shall be construed by modifying or limiting it so as to be valid
and enforceable to the maximum extent compatible with, and permissible under,
applicable law. The invalidity- or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement which shall remain in full force and effect.


 
9-6 Binding Effect: Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and permitted
assigns. Nothing in this Agreement shall create or be deemed to create any third
party beneficiary rights in any person or entity not a party to this Agreement.
No assignment of this Agreement or of any rights or obligation hereunder may be
made by either party (by operation of law or otherwise) without the prior
written consent of the other and any attempted assignment without the required
consent shall be void: provided, however, that no such consent shall be required
of Buyer to assign part or all of its rights under this Agreement to one or more
of its subsidiaries or affiliates.
 
9.7 Counterparts. This Agreement ma}' be executed in counterparts, each of which
shall be an original, but which together shall constitute one and the same
Agreement.

 


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
 
 
Seller
     
By:
/s/  John C. Leo
 
Name:  John C. Leo
 
Title:  Chief Executive Officer
   
Buyer
     
By:
/s/ Norman Fuchs
 
Name:  Norman Fuchs
 
Title:  Chief Executive Officer

 
 
 




 
6

--------------------------------------------------------------------------------

 
 
SCHEDULES



 
Schedule 2.1(a) - Accounts Receivables
 
Schedule 2.1(c) - Customer List


 
7

--------------------------------------------------------------------------------





Schedule 2.1(a) - Accounts Receivables
 
None.
 
 
 
 
8

--------------------------------------------------------------------------------


 
Schedule 2.1(c) - Customer List
 
 
None.
 
 

 
 
9

--------------------------------------------------------------------------------



 